Case 18-34214-bjh11 Doc 108 Filed 06/06/19          Entered 06/06/19 12:03:54     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

IN RE:                                          §
                                                §   CASE NO. 18-34214-bjh
NOBLE REY BREWING CO., LLC,                     §   Chapter 11
                                                §
                                                §   Hearing Date: June 7, 2019
       Debtor.                                  §   Hearing Time: 10:00 a.m.


                         WITHDRAWAL OF
    MOTION OF BANK OF AMERICA FOR RELIEF FROM AUTOMATIC STAY

TO THE HONORABLE U.S. BANKRUPTCY COURT:

       Bank of America hereby files its Withdrawal of its Motion for Relief from Automatic

Stay, and would show the Court the following:

       1.     Bank of America’s Motion for Relief from Automatic Stay was filed on April 9,

2019 (Docket No. 52).

       2.     Based on receiving proceeds from the sale of the real property securing its debt

Bank of America and the Debtor have resolved the issues contained in the Motion. Accordingly,

Bank of America wishes to withdraw its Motion.

                                           Respectfully submitted,

                                           /s/ Richard G. Dafoe
                                           Richard G. Dafoe
                                           State Bar No. 05309500
                                           Vincent Serafino Geary Waddell Jenevein, P.C.
                                           1601 Elm Street, Suite 4100
                                           Dallas, Texas 75201
                                           214-979-7427 - Telephone
                                           214-979-7402 – Facsimile
                                           rdafoe@vinlaw.com

                                           ATTORNEYS FOR BANK OF AMERICA

WITHDRAWAL OF MOTION FOR RELIEF FROM AUTOMATIC STAY -                        Page 1 of 2
484691
Case 18-34214-bjh11 Doc 108 Filed 06/06/19            Entered 06/06/19 12:03:54        Page 2 of 2




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on the 6th day
of June, 2019, to the parties listed below either electronically or by U.S. first class mail:

                                                  Eric Liepins .
                                                  Law Offices of Eric A. Liepins, P.C.
                                                  ATTORNEY FOR THE DEBTOR




                                                                /s/ Richard G. Dafoe
                                                                Richard G. Dafoe




WITHDRAWAL OF MOTION FOR RELIEF FROM AUTOMATIC STAY -                             Page 2 of 2
484691
